Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding 35 U.S.C. 103(a) applicant’s arguments, see page 10 – page 17, filed September 21, 2021, with respect to claims 1-4,6-11,13-17,19-22 and 24 have been fully considered and are persuasive. The 35 U.S.C. 103(a) rejections of claims 1-4,6-11,13-17,19-22 and 24 have been withdrawn.
Allowable Subject Matter
Claim(s) 1-4,6-11,13-17,19-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts US20130067079A1 (Mourtada), US20200019841A1 (Shaabana), US20140047342A1 (Breternitz), US20170293994A1 (Li), US9858166B1 (Gong), US20180239536A1 (Koppolu), and US20160371108A1 (Madtha)  do not teach the limitation. Claims 1, 8 and 14 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claims 1, 8 and 14 …..determining, by one or more processors, an originating geographic location of the identified request, wherein the originating geographic location is a second geographic location; determining, by one or more processors, a data size corresponding to executing the identified request, wherein the data size is a size associated with the data included within the request that is added to the workload; aggregating, by one or more processors, real-time usage data for the workload, the real- time usage data including a size of data processed for the workload from computing devices associated with the first geographic location, and a size of data processed for the workload from computing devices associated with the second geographic location; identifying, by one or more processors, a second network accessible computing system, located at the second geographic location; determining, by one or more processors, whether to relocate at least a portion of processing resources allocated to execute the identified request and the corresponding workload from the first network accessible computing system to the second network accessible computing system, based on the aggregated real-time usage data; and progressively reallocating, by one or more processors, at least the portion of processing resources allocated to execute the identified request and the corresponding workload from the first network accessible computing system responsive to a shift in geographies, wherein the shift of geographies represents the increased availability of   virtual machines (VMs) and containers in new geographies and the concurrent reduced availability of VMs and containers in previous geographies while users in the previous geographies decrease.…, and in combination with other limitations recited as specified in claims 1, 8 and 14.
Claims 2-4,6-7,9-11,13,15-17,19-22 and 24 include the above-described allowable subject matter for being dependent on independent claims 1, 8 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONISHWAR MOHAN whose telephone number is (571)272-2907. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442